NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE UNIVERSITY OF SOUTH FLORIDA BOARD
OF TRUSTEES, '
Petition.er.
Misce11aneous Docket No. 111
ON PETITION _
011 petition for writ of mandamus to the United States
District Court for the Eastern District of Pennsy1vania in
case no. 10-CV-6908, Judge Ti1nothy J. Savage.
ORDER
The University of South F1orida Board of Trustees
submits a petition for a writ of mandamus to direct the
United States District Court for the Eastern District of
Pennsylvania to vacate its order denying the motion of
Bryan Cave, LLP to withdraw as counsel and to direct the
district court to grant that motion
Upon consideration thereof,
IT IS 0RDERED THATZ
The A1zheimer‘s Institute of A1nerica, Inc. is directed
to respond to the petition no later than DeceInber 7, 2011.

KAKUK V DVA 2
herbicides during his service in Vietnam. The Board of
Veterans’ Appeals (“Board”) denied service connection,
finding insufficient evidence to establish a nexus between
Mr. Kakuk’s disease and his service. The Court of Ap-
peals for Veterans C1aims (“Veterans Court") affirmed
and Mr. Kakuk appealed to this court.
While Mr. Kakuk’s appeal was pending, the Depart-
ment of Veterans AEairs published a final rule affording a
presumption of service connection for Parkinson’s Disease
based upon exposure to herbicides. The Secretary moved,
without opposition, to vacate the decision of the Veterans
Court and to direct that court to remand to the Board
with orders to remand to the regional office for further
proceedings. The Secretary did not concede any error in
its positions before the agency and Veterans Court.
Nevertheless, the Secretary stated that remand was
appropriate because the final rule might “provide Mr.
Kakuk with the nexus currently lacking between his
disability and his military service . . ." We granted the
Secretary’s motion. Mr. Kakuk now seeks fees and ex-
penses under the EAJA.
In order to succeed in an application for fees and ex-
penses under the EAJA, an applicant must show that he
was a "prevailing party.” Upon such a showing, a court
shall award attorney fees "unless the court finds that the
position of the United States was substantially justified.”
28 U.S.C. § 2414(d)(1)(A).
Prevailing party status requires “some relief on the
meritS.” Bu.ckhcmnon, Bd. & Care Home, Inc. u. W. Va.
Dep’t of Health & Humcm Res., 532 U.S. 598, 603 (2001).
The Supreme Court has been clear that remands by the
court of appeals to district courts for further proceedings
do not constitute relief on the merits or confer prevailing
party status on the successful party. See Hewitt v. HeIm.s,
482 U.S. 755, 762 (1987). A different rule prevails when
federal court review of administrative agencies is in-